Natural disasters in the European Union
I shall begin with some very sad information regarding the floods in Europe. Yet again this year, Europe has been hit by a flood disaster. Recently, Belgium, France, the Netherlands and northern Italy have suffered - at the moment there is flooding in central Italy - as well as the south-west of England and several other countries. Perhaps, when you take the opportunity to speak, because I will open the floor in a moment, you will give other examples, too, of serious floods which have afflicted Europe.
There have been fatalities, as well as material losses valued at many millions. Eight years ago, the European Union Solidarity Fund was established to help countries which have been hit by natural disasters. The money set aside in this fund has so far been used in 33 serious natural disasters. We share, today, the pain of the victims' families and of those from whom the water has taken everything they possessed. We know these are terrible, exceptional events in the life of every person affected.
Mr President, ladies and gentlemen, over recent weeks, severe floods have struck several European countries, bringing the populations of the affected regions to their knees.
Last week, four Belgian citizens lost their lives in the provinces of Waals-Brabant, Oost-Vlanderen and Henegouwen, on the border between the capital and the northern part of the country. As far as the authorities are concerned, it was the worst flood of the past 50 years. In two days, as much rain fell as normally falls in one month. It was so bad that the army had to intervene to evacuate the hardest hit areas.
Similar situations arose in the western part of France, where many roads were impassable to traffic and caused gridlock to the transport system. Seed could not be sown in autumn due to the continual rain that prevented access to the land.
Twenty days ago, my own country, Italy, was also hard hit in the regions of Veneto, where two deaths occurred, Friuli-Venezia Giulia, Liguria and Calabria, with one fatality in each, and the province of Salerno in Campania and Tuscany, where three people died, with dozens of injured people having to be extricated from the mud and rubble and one person who is still missing in Rovigo.
The damage amounts to more than EUR 1 billion for the most immediate work alone, to which must be added the funds necessary for structural works. More than 4 500 homeless, 280 municipalities and more than 500 000 people affected, farming areas devastated and 150 000 dead livestock.
I would like to highlight two aspects. The first is the exceptional mobilisation of the aid machinery and the world of solidarity that sent thousands of volunteers to support the people struck by the first stage of the emergency. They deserve the thanks and appreciation of our institution.
The second aspect is linked to the long-term effects that this catastrophe will trigger. The fabric of the European manufacturing industry is made up of small and medium-sized enterprises that have lost everything: machinery, vehicles and materials. The same applies to the thousands of farms that have seen their crops destroyed but also the tractors, machinery and seeds rendered useless by the mud, with stables and stock farms flooded and thousands of cattle and poultry drowned.
These farms, which were already struggling with the economic crisis, are now destined for bankruptcy. Over time, the floods will lead to the destruction of the productive system, with unemployment and depletion of the affected lands. Europe must therefore play its part as a matter of urgency by assuring the governments of those countries affected of its willingness to mobilise the Solidarity Fund.
Even if it means overriding the strict criteria for fund activation and even without the approval of the 2011 budget, we must respond immediately to our fellow citizens who are still experiencing, even now, the effects of such a great crisis, and who are entitled to feel that Parliament is behind them and the European Union is providing substantial support.
Mr President, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I would like to show our solidarity with all of the regions hit by natural disasters, and give our heartfelt condolences to the families of the victims of the storms. 2010 began with the world in shock at the scale of the tragedy caused by the disaster that struck the autonomous region of Madeira, in Portugal. Shortly afterwards, storm Xynthia buffeted France. Extreme meteorological phenomena also affected Spain, Belgium, Germany and the Netherlands, causing substantial damage.
In Central Europe, summer floods are becoming increasingly frequent and devastating. Thousands of people have had to flee their homes in the Czech Republic, Slovakia, Hungary, Austria, Poland, Italy and the United Kingdom, and numerous factories have had to cease operation. Every year, hundreds of thousands of hectares of forest in southern Europe are consumed by fires. It is thought that climate change is exacerbating the situation and that natural disasters which cause terrible damage in terms of loss of lives, environmental damage and reduced economic activity are on the rise. It is vital to prevent, research and properly manage the risk.
According to the UN International Strategy for Disaster Reduction, better urban planning in coastal zones and the preservation of ecosystems can reduce the impact of natural disasters. On the other hand, civil protection mechanisms should be strengthened, the EU's response instruments simplified and the rules for implementing regulations made more flexible. Mr President, you have spoken about the Solidarity Fund. It is incomprehensible that the Council has maintained the block on the new regulation on the Solidarity Fund, which was approved by Parliament. I would also point out that Parliament recently approved the proposal for the creation of a European Drought Observatory as a centre for knowledge, mitigation and monitoring of the effects of drought. Greater investment in prevention and more care in the preparation and training of personnel can also make all the difference.
Mr President, of course, our first sympathies lie with the victims. In my country, four people have drowned and I hear that in other countries, too, hundreds and thousands of people have suffered enormous financial and emotional losses to their businesses and homes. Our first thoughts go out to them, of course. In recent weeks, months, even years, a large number of Member States have encountered problems with water, that is, with flooding. I have a question for the Commission. Do you think that, in assessing these events, it would be useful to bring together experts from various Member States, from various regions, and give them the opportunity to tell us what their opinions are about what has happened, so that we can get a better insight into the causes? It is a very complicated matter, but, in my view, if we can get to the bottom of the causes, we will also be able to discuss remedies with those experts. In my view, a risk analysis of each river basin, such as those we have carried out for the environment in the Water Directive, would be appropriate. We also need to consult them about preventative measures. How can we prevent such a disaster happening again? Because, we are still expecting some heavy rain and it will be concentrated in particular areas; that has, after all, been the cause of the flooding. Finally, if we then experience a new emergency, we will need to ensure that we are able to take better coordinated measures to improve water disposal. I would like to ask the Commission to bring experts together so that we can properly assess the recent disasters.
Mr President, I, too, on behalf of the Group of the Greens/European Free Alliance, should like to offer my condolences to all the families and all the people who have been affected by these tragic floods, to all those who have lost loved ones, and to all those who have sustained material losses. However, I should also like to mention and thank all the fire-fighters, rescue workers and volunteers who have been very active over the last few weeks in all the affected regions.
The victims will have to be assisted and compensated not only in the very short term, but also in the months to come. We will also have to come up with a consistent and innovative policy that tackles the root causes of the problem, and I propose three types of measure to the Commission.
Firstly, we must carry out renovation and construction projects to make the soil less impermeable, because every time an industrial site, shopping centre or housing estate is built, it must be designed in such a way as to prevent the soil from becoming slightly more impermeable. This provision does not just apply to flood zones.
Secondly, we must review our agricultural practices. Intensive agricultural policies have made the land more vulnerable to sudden changes in the weather. We should therefore strengthen all agri-environmental measures along these lines.
Lastly, there is the matter of alerting and coordinating towns so that they can prepare for and deal with such incidents when they occur. We feel that communication and mobilisation have not been fast enough at times, and thought will no doubt have to be given to more active procedures for coordinating the dissemination of weather warnings.
I therefore propose that the European Union should review all of its policies - prevention policies and active policies in all other areas - and should develop ones that can be of help in this matter, otherwise, when the next rather extreme weather events occur in a few months' time, we will find ourselves back here offering our condolences to the victims - to people, families and businesses. I believe we should avoid that, and we can do so in all of our policies.
on behalf of the ECR Group. - Mr President, my group also extends its sincere condolences to those affected. I have very personal experience of this; indeed, it was the flooding in my own region which first brought me into contact with the European Parliament and indeed inspired me to become a Member eventually, so the mobilisation of the Solidarity Fund in that event was certainly a big event for me. Only this week, we have had further flooding in Cornwall, which is in my region.
My point has already been made by Mr Sterckx, but I think it bears repetition. I think that early warnings are important, but we all know how quickly the weather moves and how quickly the weather changes. I wonder if it is really a good use of money to put a lot into early warnings on weather, which are already really there. It is about what you do when you get the warnings. As Mr Sterckx has said, Europe could certainly add a great deal of value by having a situation in which we could learn from each other.
I know in the case of Gloucestershire, where I came from, we were greatly helped after the floods by connections most particularly with Austrian regions, where they had major experience of flooding in highly elevated areas. We did not have that.
I think it would be a very good idea for the Commission to focus on setting up some regional connections so that we can learn from each other about how we cope with this, because it clearly is not going to go away.
Mr President, on behalf of the Confederal Group of the European United Left - Nordic Green Left, I would like to express my sympathy for the victims and for those affected. All the groups in Parliament are in agreement on this. We also agree that we must provide aid quickly. A lot of sensible things have already been said. It is not necessary for me to repeat them, but I do fully support them. There is one further aspect that I would like to highlight and that is the long-term damage. We must not forget that many of the consequences will have a more lasting impact on the natural environment than we may currently anticipate. Therefore, it seems important to me for the Solidarity Fund and the measures that we are taking to be targeted at these long-term consequences of natural destruction.
I would like to make one last point. We can sit here and discuss this issue, but the most important thing for us to do is to provide support, so that people can begin to organise help for themselves, because they have a better understanding of the local conditions than we do here in Parliament.
Mr President, ladies and gentlemen, on behalf of my group, I would like to express my solidarity with all citizens affected by the flood. I would nevertheless like to talk about my own region, a region of 5 million inhabitants where 500 000 people were struck by the flood, with 131 municipalities involved, 7 000 inhabitants displaced, 140 km2 flooded, three hospitals and medical facilities evacuated and two deaths. Farming was hard hit, and 23% of the enterprise system of the Veneto also felt the full impact. This is just to give you an idea of the size of this catastrophe.
Europe must do more. Europe must mobilise the Solidarity Fund and we know that if the budget is not approved, the fund cannot be mobilised. It is all very well for us to sit here talking about great strategies, development plans and mythical programmes: Europe should also invest more in the research and prevention of hydrogeological risk, promote responsible land planning and provide incentives for the use and development of early warning systems.
It should invest more in hydraulic defence works, because our rivers are at risk and they continue to endanger the health of our citizens. I therefore hope wholeheartedly that Europe, for once, will come up with a response and let its voice be heard, because it is often accused of being too far removed from its citizens.
The debate is closed.
Written statements (Rule 149)
Both natural disasters and industrial disasters, as we have seen from the recent tragedy of the toxic sludge spill in Hungary, are, unfortunately, a relatively frequent occurrence in Europe. The credibility of the European Union as an organisation showing solidarity in need depends on an ability to provide effective and particularly rapid assistance to affected areas and their citizens. The most important issue here is time. The rules governing any assistance should therefore be as flexible as possible, especially in the case of disasters of a cross-border nature. The condition of achieving a defined expected level of damage, regardless of the size of the affected territory and the intensity of the damage, seems unsatisfactory. It is actually impossible to predict everything. I therefore fully support changes aimed at the effective and rapid mobilisation of resources. Being able to help our own citizens is, in my view, a significant positive element in the perception of the EU. How better to prove that Europe is here for its citizens?